Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/26/2020 was filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Ser. No. 16/799,191. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader instant claims recite the same limitations contained in the narrower claims of the ‘191 application.  Pruning is a subset of “reshaping,” such that the claims read upon each other.  As such, the instant claims are obvious in light of the ‘191 claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In reLongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/ AIA / 26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed modifying a neural network architecture by changing its shape.  This is a long standing commercial practice previously performed by humans (e.g., network architects, programmers, etc.) based on various factors, manually and via mental steps.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or generally instruct an artisan to apply it (the method) across generic computing technology. A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., an electronic representative, mobile electronic device, computer processor, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.
Where traversing, Applicant must point to an innovative concept offered by the present invention that does not have a manual or mental counterpart (i.e., a step not previously performed by the human brain), or the extraneous limitations that provide significantly more than the abstract idea of reshaping a neural network architecture based on one or more parameters.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-6, and 9-19 are rejected under 35 U.S. C. §102(a)(1) as being anticipated by US 10,970,441 to Zhang et al. 
With respect to Claims 1, 10, and 17, Zhang teaches a system comprising memory and server device (FIGS. 28, 29), a non-transitory computer-readable medium (col 38, ln 20-30) storing instructions thereon, and a method of morphing configured, when executed by at least one processor, cause a computing device to: initialize a neural network comprising a plurality of sampling layers (see, “layers” and “sampling” throughout) and a plurality of network weights (see “weights” throughout); provide a neural network shaping mechanism for at least one sampling layer of the neural network, the neural network shaping mechanism comprising a learnable scaling factor (col 30, ln 5-50) between a sampling rate of the at least one sampling layer and an additional sampling function based on input to the at least one sampling layer (col 5, ln 20, “sampling rate”); jointly learn the scaling factor (col 30) and the plurality of network weights based on a dataset (col 5, ln 65-col 6, ln 45; FIG. 14; col 2, ln 45-50, datasets as inputs); and shape an architecture of the neural network (Abstract) by modifying the sampling rate of the at least one sampling layer of the neural network based on the learned scaling factor (col 18, ln 60-col 19, ln 5; col 30). 
With respect to Claims 2 and 14, Zhang teaches wherein the additional sampling function comprises an identity function. (col 39, ln 1-20)
With respect to Claim 3, Zhang teaches generat[ing] a first feature map (Abstract, “mapping”) comprising a first size using the sampling rate of the at least one sampling layer based on the input to the at least one sampling layer (FIG. 4A-4C), wherein the input to the at least one sampling layer corresponds to the dataset (col 21, ln 52; col 31, ln 50-60; FIG. 14); generate a second feature map comprising a second size using the additional sampling function based on the input to the at least one sampling layer (col 35, ln 40-50), wherein the second size is different from the first size, and perform linear interpolation (col 25, ln 62) between the first feature map and the second feature map based on the scaling factor (col 30).
With respect to Claim 4, Zhang teaches determin[ing], using an interpolation layer of the neural network shaping mechanism, a third feature map comprising a third size based on the linear interpolation between the first feature map and the second feature map. (col 25, ln 62)
With respect to Claim 5, Zhang teaches wherein the third size of the third feature map is different from the first size of the first feature map and the second size of the second feature map. (col 25, ln 62 a linear interpolation will result in an intermediary map by definition)
With respect to Claim 6, Zhang teaches provid[ing], within the interpolation layer of the neural network shaping mechanism, a scaling function comprising the scaling factor. (col 28, ln 14-22; col 30)
With respect to Claim 9, Zhang teaches provid[ing] the neural network shaping mechanism for the at least one sampling layer of the neural network by providing a plurality of neural network shaping mechanisms for the plurality of sampling layers of the neural network, the plurality of neural network shaping mechanisms comprising learnable scaling factors (col 30) between sampling rates of the plurality of sampling layers and additional sampling functions based on input to the plurality of sampling layers. (col 25, ln 49- col 26, ln 9)
With respect to Claim 11, Zhang teaches wherein the at least one server device is further to cause the system to learn the scaling factor (col 30) while jointly learning the plurality of network weights based on the output feature maps by iteratively modifying the scaling factor (col 30) and the plurality of network weights based on a loss function. (col 11, ln 36-50)
With respect to Claim 12, Zhang teaches wherein the at least one server device is configured to cause the system to: determine a first sampling factor for the at least one sampling layer and a second sampling factor for the additional sampling function; and generate the output feature maps further based on the first sampling factor and the second sampling factor. (see, sampling, scaling factor throughout)
With respect to Claim 13, Zhang teaches wherein the at least one server device is configured to cause the system to determine that the at least one sampling layer comprises either an up-sampling layer or a down-sampling layer based on the first sampling factor. (col 8, ln 57-67, non-uniform sampling teaches this)
With respect to Claim 15, Zhang teaches wherein the at least one server device is configured to cause the system to: generate, using an interpolation layer of the neural network shaping mechanism, interpolated feature maps based on the output feature maps; and learn the scaling factor (col 30) and the plurality of network weights based on the output feature maps by learning the scaling factor and the plurality of network weights based on the interpolated feature maps. (col 13, ln 20-40)
With respect to Claim 16, Zhang teaches wherein the at least one server device is configured to cause the system to provide, within the interpolation layer of the neural network shaping mechanism, a scaling function comprising the scaling factor (col 30).
With respect to Claim 18, Zhang teaches wherein each neural network shaping mechanism from the one or more neural network shaping mechanisms comprise a learnable scaling factor between a sampling rate of a sampling layer and an additional sampling function based on input to the sampling layer. (col 30)
With respect to Claim 19, Zhang teaches wherein at least one sampling layer from the sampling layers of the neural network comprises an up-sampling layer. (col 8, ln 57-67, non-uniform sampling teaches this)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	
	Claim 7 is rejected under § 103 as being unpatentable over Zhang in view of US 2017/0161640 to Shamir.
With respect to Claim 7, Zhang fails to expressly teach wherein the scaling function comprises a continuous monotonic function.  Shamir, however, teaches wherein a monotonic function is used in conjunction with a scaling factor. [0059]  Shamir discusses the need to train machine learning models based on particular datasets of labeled data. [0002-03] it would have been obvious to one of ordinary skill in the art to modify Zhang to include a monotonic function scaling mechanism so as to help train a machine learning model.

Claim 8 is rejected under § 103 as being unpatentable over Zhang in view of US 2020/0314827 to GE et al.
With respect to Claim 8, Zhang fails to expressly teach, but GE teaches wherein modifying the sampling rate of the at least one sampling layer of the neural network based on the learned scaling factor comprises combining parameters associated with the at least one sampling layer and parameters associated with the additional sampling function via element-wise addition based on the learned scaling factor. ([0143], element-wise addition)  GE discusses the need to facilitate signal space mapping for higher dimension signal spaces and a resultant architecture that executes this higher-dimensional mapping. [0006-07]  It would have been obvious to one of ordinary skill in the art to modify Zhang to include the use of element-wise addition to combine parameters as taught in GE.

Claim 20 is rejected under § 103 for being unpatentable over Zhang in view of US 2017/0046616 to Socher et al.
With respect to Claim 20, Zhang fails to expressly teach, but Socher teaches wherein at least one sampling layer from the sampling layers of the neural network comprises a pooling layer. (“pooling layers” taught throughout, e.g., [0043])  Socher discusses the need for large amounts of training data in order for convolutional neural network architectures to learn and perform. [0006]  It would have been obvious to one of ordinary skill in the art to modify Zhang to include pooling layers in order to better train networks and aid learning and performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696